Citation Nr: 9915567	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  97-12 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
cardiac disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
August 1945.  

In addition to the issue stated on the title page, the 
veteran has also sought a total rating based on individual 
unemployability due to service-connected disabilities.  The 
veteran was given a statement of the case with regard to this 
issue.  In an August 1997 rating action, the Department of 
Veterans Affairs (VA) Regional Office (RO) granted service 
connection and a 30 percent rating for major depression.  In 
light of this grant, a total rating for unemployability due 
to service-connected disabilities was likewise awarded.  

Accordingly, the veteran is being compensated at the 100 
percent level for his service-connected disabilities.  
However, as he has not withdrawn his claim for service 
connection for a heart disorder, the Board concludes that 
appellate action is required.    

Service connection for a cardiac disorder, secondary to 
service-connected hearing loss, was denied in a September 
1984 rating action.  In a September 1996 letter, the 
veteran's representative indicated that the veteran wished to 
reopen the claim for his heart condition and to request a 
hearing.  In a letter from the veteran, he indicated that he 
disagreed with the last rating decision.  

The veteran provided testimony at a hearing in March 1997.  
His representative argued that the service-connected hearing 
loss caused anxiety which in turn caused the heart disease.  
(Transcript, hereinafter T-12).  As noted, service connection 
was granted in August 1997 for major depression.  Hence, the 
representative's argument may be restated that the service-
connected psychiatric disorder was the cause of the cardiac 
disorder.  While this was not the exact basis of the 
September 1984 rating action, the veteran still is claiming 
that service connection on a secondary basis is appropriate, 
and the denial of service connection on that basis is final.  

In view of the representative's argument, the Board concludes 
that no claim for service connection on a direct basis has 
been developed for appellate review.  Hence, only the issue 
of whether or not the veteran has presented new and material 
evidence to reopen a claim for service connection on a 
secondary basis is presented for appellate review.


FINDINGS OF FACT

1.  The September 1984 rating decision, which denied service 
connection for a cardiac disorder, was not appealed following 
the RO's issuance of notice of the denial; and that decision 
is final.

2.  The evidence received since the RO's September 1984 
rating decision includes evidence, which was not previously 
considered, and which does not bear directly and 
substantially on the issue before the Board, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
cardiac disorder.


CONCLUSION OF LAW

The evidence received since the September 1984 rating 
decision, denying service connection for a cardiac disorder, 
which is final, is not new and material and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a), 3.156(a), 20.302 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

As noted, service connection for a cardiac disorder was 
denied by the RO in September 1984, and the veteran did not 
submit a timely NOD.  The evidence at that time included the 
veteran's service medical records, outpatient treatment 
records from February 1983 to June 1984, statements by T. R. 
Cooke, D.O., S. C. Springmeyer, M.D., and D. V. Sainati, and 
reports from St. Helen Hospital.  Since that time, additional 
evidence has been submitted.  

In a May 1964 letter, received in April 1985, the Chief of 
Audiology and Speech Pathology at a VA Medical Center 
reported on his treatment of the veteran's audiological 
difficulties.  No comments were made regarding a cardiac 
disorder.  Copies of reports of treatment beginning in 1945 
were included. 

In a June 1964 letter, received in April 1985, R. R. 
Gleysteen, M.D., indicated that he had first seen the veteran 
in May 1964 for complaints of left anterior chest pain.  He 
concluded that the veteran was suffering from early 
arteriosclerotic heart disease, and that this defect was not 
due to vicious habits, willful misconduct or intemperance.  

In a September 1964 Report of Medical Examination for Civil 
Service Retirement, received in April 1985, it was noted that 
the veteran had precordial pain and fatigue, weakness and 
palpation since May 1964.  The diagnosis included 
arteriosclerotic heart disease (coronary artery disease).  
The examiner concluded that the heart block had been present 
over the previous two years, and was not due to vicious 
habits, willful misconduct or intemperance.  Reports of 
outpatient treatment were also submitted.  

Also received in 1985 were reports of treatment at service 
department clinic in 1964, essentially for audiometric 
problems.  In a June 1964 note, the veteran indicated that he 
had had "a heart attack," but had not been hospitalized.  
Summaries of this treatment had previously been of record.  

Of record are reports of outpatient treatment afforded the 
veteran by the VA.  In a May 1984 treatment note, the veteran 
indicated that he was quite concerned with continued 
management of stress to avoid aggravating his cardiac 
condition, which the veteran described as congestive heart 
disease plus arrhythmia.  The veteran stated that another 
physician was working with him with his relationships.  This 
report, along with others the veteran submitted, were also of 
record at the time of the 1984 RO determination.  

In a June 1985 note, a medical officer with whom the veteran 
served during World War II noted the stressful conditions 
under which the veteran worked, and the level of anxiety and 
stress.  No comments were made regarding cardiac disorders.  

In an August 1985 note, Wayne L. Hines, an optometrist, noted 
that the veteran had loss of vision and other medical 
problems.  Also received in August 1985 was a letter from the 
son of physician who treated the veteran.  The physician's 
son indicated that his father was in a nursing home and 
unable to provide any information regarding the veteran's 
case.  

The VA examined the veteran for compensation purposes in 
August 1985.  At that time, he indicated that when he got 
tense, he got a lot of discomfort in his chest.  All findings 
on examination were limited to the ear.  Additional 
audiological compensation examinations were undertaken in 
December 1987 and September 1988.  

The veteran submitted an excerpt from a book about his unit.  
In one passage, it was noted that the veteran had injured his 
thumb.  No statements with regard to a cardiac disorder were 
noted.  

The VA examined the veteran for compensation purposes in 
December 1987.  This examination was limited to his right 
thumb; no comments regarding his cardiac system were made.  

The veteran presented testimony in April 1989 before a 
traveling section of the Board, regarding his claim for an 
earlier effective date for the grant of service connection 
for a thumb disorder.  No contentions were raised regarding a 
cardiac disorder.  

Additional reports of outpatient treatment afforded the 
veteran by the VA are of record.  Possible mild congestive 
heart failure was reported when he was seen in October 1991.  
No statement was made regarding the etiology of this 
disorder.  Organic heart disease was diagnosed when the 
veteran was seen in December 1991.  In a January 1992 
treatment note, the diagnosis was chest pain, of unclear 
etiology.  

The veteran underwent a VA psychiatric compensation 
examination in January 1993.  At that time, he stated that he 
felt he had heart trouble.  

The veteran was furnished with a VA audiometric examination 
in August 1996.  No complaints consistent with a cardiac 
disorder were elicited.  

The veteran presented testimony at a formal hearing in March 
1997.  As noted, he argued that the cardiac disorder was the 
result of the service-connected psychiatric disorder.  

Of record are reports of hospitalization in VA facilities.  
In a February 1996 hospitalization, reference was made to a 
myocardial infarction in May 1995.  He had also been admitted 
in January 1996, at which time a myocardial infarction had 
been ruled out.  During the February hospitalization, an 
additional myocardial infarction was ruled out by isoenzymes.  
He was again hospitalized in November 1996, after transfer 
from a private facility, for treatment of a subendocardial 
myocardial infarction.  The diagnoses, upon release from the 
hospitalization, included organic heart disease.  
Hospitalization was again required in January 1997, at which 
time the veteran reported chest pain.  A myocardial 
infarction was once more ruled out by the use of isoenzymes.  
Myocardial infarctions were again ruled out during 
hospitalizations in February 1997 and April 1997.  In June 
1997, the veteran was treated for a cardiac disorder.  The 
history of previous myocardial infarctions was reported.  

Robert T. Hummel, M.D., reported in a letter dated in October 
1992 that the veteran suffered from a dysthymic disorder 
related to considerable physical problems, to include hearing 
loss and a cardiac disorder.  Dr. Hummel reported in a May 
1997 letter on his treatment of the veteran through 
psychotherapy and pharmacotherapy.  Dr. Hummel concluded that 
the anxiety and major depression was caused by the service-
connected hearing loss.  No findings regarding a cardiac 
disorder were noted.  

An opinion was secured from a VA physician in July 1997, 
regarding the relationship between the hearing loss and 
depression.  The examiner concluded that the veteran's 
preexisting propensity to recurrent depression must account 
for at least 50 percent of his depression.  His concerns 
regarding desertion by his companions, his current myocardial 
infarctions with angina and congestive heart failure, and 
hearing loss so severe to result in severe difficulty would 
share equally in the remaining less than 50 percent 
causation.  


Analysis

A timely filed notice of disagreement (NOD) initiates 
appellate review of a decision by the RO.  38 U.S.C. 
§ 7105(a) (West 1991); 38 C.F.R. 20.200 (1998).  An NOD must 
be filed within one year from the date of mailing of notice 
of the determination by the RO.  38 U.S.C. § 7105(b)(1) (West 
1991); 38 C.F.R. § 20.302(a) (1998).  If an NOD is not filed 
within the prescribed one-year period, the determination on a 
claim by the RO shall become final and the claim will not 
thereafter be reopened or allowed.  38 U.S.C. § 7105(c) (West 
1991).

The RO denied the appellant's claim for service connection 
for a cardiac disorder secondary to hearing loss by a rating 
decision of September 1984.  The appellant was provided 
notice of the decision and his appellate rights.  He failed 
to file a timely NOD.  38 U.S.C.A. §§ 7105(a), (b)(1) (West 
1991); 38 C.F.R. §§ 20.200, 20.302(a) (1998).  Therefore, the 
September 1984 rating decision became final when the 
appellant did not file an NOD within one year of the date he 
was notified of that unfavorable determination.  38 U.S.C.A. 
§ 7105(c)(West 1991).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Under Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the 
determinations of whether evidence is new and whether it is 
material are governed by the tests set forth in 38 C.F.R. 
§ 3.156(a), "new" evidence "means evidence not previously 
submitted to agency decision makers . . . which is neither 
cumulative nor redundant"; "material" evidence is new 
evidence "which bears directly and substantially upon the 
specific matter under consideration" and "which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim").  38 U.S.C.A. § 5108; Fossie 
v. West 12 Vet. App. 1 (1998); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a).

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In Elkins 
v. West, 2 Vet. App. 422 (1999) (en banc), Court held that 
the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), i.e., the new 
evidence bears directly and substantially on the specific 
matter, and is so significant that it must be considered to 
fairly decide the merits of the claim; second, if new and 
material evidence has been presented, immediately upon 
reopening the Board must determine whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Board may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 
2 Vet. App. 422 (1999) (en banc); Winters v. West, 12 Vet. 
App. 203 (1999) (en banc); Justus v. Principi, 3 Vet. App. 
510 (1992).

The evidence submitted by the veteran establishes that the 
veteran has a cardiac disorder.  However, the evidence 
neither bears directly or substantially on the specific 
matter before the Board, the etiological relationship between 
the cardiac disorder and a disorder of service origin, nor it 
is so significant that it must be considered to fairly decide 
the merits of the claim.  

The evidence the veteran has submitted, while detailing the 
current symptomatology, does not support a conclusion that 
the cardiac disorder is the result either of the hearing loss 
or psychiatric disorder.  The evidence only reports the 
symptomatology then present and does not provide a nexus to 
any service-connected disability.  The veteran has testified 
that that the cardiac disorder is the result of the service-
connected disabilities.  However, as the veteran is not a 
medical professional, his testimony, standing alone, cannot 
serve as the basis for reopening a claim.  Grottveit v. 
Brown, 5 Vet.App. 91-93 (1993); Espiritu v. Derwinski, 2. 
Vet.App. 492 (1992).  

In making this determination, the Board has considered the 
October 1992 statement by Dr. Hummel, along with the more 
recent conclusions of the VA physician regarding the 
relationship between hearing loss and stress.  Dr. Hummel 
indicated that there was a relationship among a number of 
disorders, to include hearing loss and a cardiac disorder.  
However, he did not conclude that this relationship was 
etiological in nature.  With regard to the recent VA 
physician statement, the Board notes the conclusion that the 
cardiac disorder is one of the causes of stress, along with a 
number of other conditions.  For service connection to be 
warranted for a cardiac disorder on a secondary basis, it 
must be demonstrated that the service-connected disability 
has an etiological relationship to the disorder at issue, and 
not the other way around, as reported in this statement.  

In the absence of any medical evidence demonstrating an 
etiological relationship between the cardiac disorder and a 
disorder of service origin, the Board concludes that the 
evidence submitted since the September 1984 rating action is 
not new and material.  Accordingly, this denial remains 
final.   


ORDER

New and material evidence not having been submitted, the 
denial of service connection for a cardiac disorder remains 
final.  


		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

